Exhibit 10.2
SUMMARY OF DIRECTOR COMPENSATION
For the fiscal year ended 2008, the non-employee directors of Quest Resource
Corporation (the “Company”) received the following compensation:

  •   annual director fee of $50,000 per year;     •   annual fee of $7,500 per
year for the Audit Committee chairperson;     •   annual fee of $5,000 per year
for any other committee chairperson; and     •   a grant of 5,000 shares of
common stock of the Company immediately following the annual meeting of
stockholders.

Additionally, the Chairman of the Board, a non-employee director, received a
$30,000 pro rated fee based on length of service.
In March 2009, the Company’s Board of Directors approved a change to the
structure of the non-employee directors’ compensation, effective January 1,
2009, based on the recommendation of the Compensation Committee as follows:

  •   annual director fee of $125,000 per year;     •   annual fee of $10,000
per year for the Audit Committee chairperson; and     •   annual fee of $5,000
per year for any other committee chairperson.

     Additionally, the Chairman of the Board, a non-employee director, will
receive an annual fee of $30,000 per year.
No equity awards will be paid to the non-employee directors for 2009.

